DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9, 13 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson 1,645,032.
In regard to claim 1, Wilson discloses a connector assembly for connecting a first tubular to a second tubular, the connector assembly comprising:
a female connector 13 having:
a sidewall extending between a first end and a second end to define an interior channel, the sidewall having a cylindrical inner surface 23, the second end configured to be coupled to the first tubular; and a plurality of lugs 19 extending from and disposed circumferentially along the inner surface; and
a male connector 10 having:
a sidewall extending between a first end and a second end to define an interior channel, the sidewall having a cylindrical outer surface 10, the second end configured to be coupled to the second tubular; and a plurality of lugs 18 extending from and disposed circumferentially along the outer surface;
wherein the male connector is configured to be coupled to the female connector such that: the sidewall of the male connector is at least partially received within the interior channel of the female connector; and at least one of the lugs of the male connector is disposed between at least one of the lugs of the female connector and the second end of the female connector; and in contact with the at least one lug of the female connector.
In regard to claim 2, wherein the male connector is configured to be
coupled to the female connector such that each of the lugs of the male connector is:
disposed between at least one of the lugs of the female connector and the second end of
the female connector; and
in contact with the at least one lug of the female connector.
In regard to claim 3, wherein the male connector is configured to be coupled to the female connector such that each of the lugs of the female connector is: disposed between at least one of the lugs of the male connector and the second end of the
male connector; and
in contact with the at least one lug of the male connector.
In regard to claim 4, wherein circumferentially adjacent ones of the lugs of at least one of the female connector and the male connector are longitudinally offset relative to one another (see fig. 1).
In regard to claim 6, wherein:
at least one of the lugs of the female connector includes a mating surface configured to contact at least one of the lugs of the male connector when the male connector is coupled to the female connector; and
the mating surface is angularly disposed at a non-perpendicular angle relative to a plane that is perpendicular to a longitudinal axis of the female connector (see fig. 1).
In regard to claim 7, wherein:
at least one of the lugs 18 of the male connector includes a mating surface configured to contact at least one of the lugs 19 of the female connector when the male connector is coupled to the female connector; and
the mating surface is angularly disposed at a non-perpendicular angle relative to a plane that is perpendicular to a longitudinal axis of the male connector.
In regard to claim 8, wherein at least one of the lugs 19 of the female connector has a width, measured along a circumference of the inner surface, and a length, measured in a direction aligned with a longitudinal axis of the female connector, that is smaller than the width.
In regard to claim 9, wherein at least one of the lugs 18 of the male connector has a width, measured along a circumference of the outer surface, and a length, measured in a direction aligned with a longitudinal axis of the male connector, that is smaller than the width.
In regard to claim 13, wherein the sidewall of the female connector tapers in thickness at the first end and/or the sidewall of the male connector tapers in thickness at the first end (see fig. 1).
In regard to claim 15, wherein the female connector 13 is coupled to the first tubular 14; and/or the male connector 10 is coupled to the second tubular 11.
In regard to claim 16, wherein the first tubular and the second tubular each comprise a riser or a drill pipe.
In regard to claim 17, wherein the male connector is configured to be coupled to the female connector at least by:
inserting the first end of the male connector through the first end of the female connector and into the interior channel of the female connector such that at least one of the lugs of the male connector extends longitudinally beyond at least one of the lugs of the female connector; and
rotating the male connector relative to the female connector such that the at least one lug of the male connector is:
disposed between the at least one lug of the female connector and the second end of the female connector; and
in contact with the at least one lug of the female connector.
In regard to claim 18, Wilson discloses a method for connecting a first tubular 11 to a second tubular 14, the method comprising: coupling a male connector 10 to a female connector 13; wherein the female connector comprises:
a sidewall extending between a first end and a second end to define an interior channel, the sidewall having a cylindrical inner surface 23, the second end coupled to a first tubular 14; and
a plurality of first lugs 19 extending from and disposed circumferentially along the inner surface;
wherein the male connector comprises:
a sidewall extending between a first end and a second end to define an interior channel, the sidewall having a cylindrical outer surface 10, the second end coupled to a second tubular 11; and
a plurality of first lugs 18 extending from and disposed circumferentially along the outer surface; and
wherein the coupling the male connector to the female connector comprises:
inserting the first end of the male connector through the first end of the female connector; and
rotating the male connector relative to the female connector.
In regard to claim 19, wherein:
the male connector comprises a plurality of second lugs (second row of lugs 18) extending from and disposed circumferentially along the outer surface, the second lugs being circumferentially and longitudinally offset relative to the first lugs (first row of lugs 18) of the male connector; and the coupling the male connector to the female connector comprises:
further inserting the male connector into the female connector such that at least one of the second lugs of the male connector extends longitudinally beyond at least one of the first lugs of the female connector; and further rotating the male connector relative to the female connector such that the at least one second lug of the male connector is:
disposed between the at least one first lug of the female connector and the second end of the female connector; and in contact with the at least one first lug of the female connector.
In regard to claim 20, wherein the female connector comprises a plurality of second lugs (second row of lugs 19) extending from and disposed circumferentially along the inner surface, the second lugs being circumferentially and longitudinally offset relative to the first lugs (first row of lugs 19) of the female connector; the further inserting is performed such that at least one of the first lugs of the male connector extends longitudinally beyond at least one of the second lugs of the female connector; and
the further rotating is performed such that the at least one first lug of the male connector is disposed between the at least one second lug of the female connector and the second end of the female connector; and in contact with the at least one second lug of the female connector.
Claim(s) 1-3, 5-9 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mosing et al. 2005/0087985.
In regard to claim 1, Mosing discloses a connector assembly for connecting a first tubular to a second tubular, the connector assembly comprising:
a female connector 41 (see figs. 11-14) having:
a sidewall extending between a first end and a second end to define an interior channel, the sidewall having a cylindrical inner surface, the second end configured to be coupled to the first tubular; and a plurality of lugs B extending from and disposed circumferentially along the inner surface; and
a male connector 40 having:
a sidewall extending between a first end and a second end to define an interior channel, the sidewall having a cylindrical outer surface, the second end configured to be coupled to the second tubular; and a plurality of lugs P extending from and disposed circumferentially along the outer surface;
wherein the male connector is configured to be coupled to the female connector such that: the sidewall of the male connector is at least partially received within the interior channel of the female connector; and at least one of the lugs of the male connector is disposed between at least one of the lugs of the female connector and the second end of the female connector; and in contact with the at least one lug of the female connector.
In regard to claim 2, wherein the male connector is configured to be
coupled to the female connector such that each of the lugs of the male connector is:
disposed between at least one of the lugs of the female connector and the second end of
the female connector; and
in contact with the at least one lug of the female connector (see fig. 11).
In regard to claim 3, wherein the male connector is configured to be coupled to the female connector such that each of the lugs of the female connector is: disposed between at least one of the lugs of the male connector and the second end of the
male connector; and
in contact with the at least one lug of the male connector (see fig. 11).
In regard to claim 5, wherein, for at least one of the female connector and the male connector, a thickness of at least one of the lugs decreases along the lug in a direction from the second end and toward the first end (see fig. 11).
In regard to claim 6, wherein:
at least one of the lugs of the female connector includes a mating surface configured to contact at least one of the lugs of the male connector when the male connector is coupled to the female connector; and
the mating surface is angularly disposed at a non-perpendicular angle relative to a plane that is perpendicular to a longitudinal axis of the female connector (see fig. 11).
In regard to claim 7, wherein:
at least one of the lugs of the male connector includes a mating surface configured to contact at least one of the lugs of the female connector when the male connector is coupled to the female connector; and
the mating surface is angularly disposed at a non-perpendicular angle relative to a plane that is perpendicular to a longitudinal axis of the male connector (see fig. 11).
In regard to claim 8, wherein at least one of the lugs of the female connector has a width, measured along a circumference of the inner surface, and a length, measured in a direction aligned with a longitudinal axis of the female connector, that is smaller than the width (see fig. 11).
In regard to claim 9, wherein at least one of the lugs of the male connector has a width, measured along a circumference of the outer surface, and a length, measured in a direction aligned with a longitudinal axis of the male connector, that is smaller than the width (see fig. 11).
In regard to claim 12, wherein the female connector includes a ramp (see PA in fig. 3) extending from the inner surface of the sidewall, the ramp configured to contact the first end of the male connector 1a when the male connector is coupled to the female connector.
In regard to claim 13, wherein the sidewall of the female connector tapers in thickness at the first end and/or the sidewall of the male connector tapers in thickness at the first end (see figs. 12-14).
Claim(s) 1 and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill 1,113,556.
In regard to claim 1, Hill discloses a connector assembly for connecting a first tubular to a second tubular, the connector assembly comprising:
a female connector 5 having:
a sidewall extending between a first end and a second end to define an interior channel, the sidewall having a cylindrical inner surface, the second end configured to be coupled to the first tubular; and a plurality of lugs 11 extending from and disposed circumferentially along the inner surface; and
a male connector 4 having:
a sidewall extending between a first end and a second end to define an interior channel, the sidewall having a cylindrical outer surface, the second end configured to be coupled to the second tubular; and a plurality of lugs 8 extending from and disposed circumferentially along the outer surface;
wherein the male connector is configured to be coupled to the female connector such that: the sidewall of the male connector is at least partially received within the interior channel of the female connector; and at least one of the lugs of the male connector is:
disposed between at least one of the lugs of the female connector and the second end of the female connector; and in contact with the at least one lug of the female connector.
In regard to claim 14, comprising: a locking member 13 having one or more tabs 12;
wherein the locking member is configured to be coupled to the female connector or the male connector such that, when the male connector is coupled to the female connector, each of the one or more tabs contacts at least one of the lugs of the female connector and/or at least one of the lugs of the male connector.
In regard to claim 15, wherein the female connector 5 is coupled to the first tubular 2; and/or the male connector 4 is coupled to the second tubular 1.
In regard to claim 16, wherein the first tubular and the second tubular each comprise a riser or a drill pipe.
In regard to claim 17, wherein the male connector is configured to be coupled to the female connector at least by:
inserting the first end of the male connector through the first end of the female connector and into the interior channel of the female connector such that at least one of the lugs of the male connector extends longitudinally beyond at least one of the lugs of the female connector; and
rotating the male connector relative to the female connector such that the at least one lug of the male connector is:
disposed between the at least one lug of the female connector and the second end of the female connector; and
in contact with the at least one lug of the female connector (see figs.).
In regard to claim 18, Hill discloses a method for connecting a first tubular to a second tubular, the method comprising: coupling a male connector 4 to a female connector 5; wherein the female connector comprises:
a sidewall extending between a first end and a second end to define an interior channel, the sidewall having a cylindrical inner surface, the second end coupled to a first tubular; and
a plurality of first lugs 11 extending from and disposed circumferentially along the inner surface;
wherein the male connector 4 comprises:
a sidewall extending between a first end and a second end to define an interior channel, the sidewall having a cylindrical outer surface, the second end coupled to a second tubular; and
a plurality of first lugs 8 extending from and disposed circumferentially along the outer surface; and
wherein the coupling the male connector to the female connector comprises:
inserting the first end 4 of the male connector through the first end 6 of the female connector; and rotating the male connector relative to the female connector.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wislon 1,645,032.
Wilson discloses male and female lugs extending around the outer and inner surfaces of 
the respective circumferences of the male and female connectors, but does not disclose the exact total length of the lugs relative to the length of the circumference.  However, it would have been obvious to one of ordinary skill in the art to modify the length of the lugs to be at least 75% of the circumference lengths because the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mosing et al. 2005/0087985.
Mosing et al. discloses male and female lugs extending around the outer and inner 
surfaces of the respective circumferences of the male and female connectors, but does not disclose the exact total length of the lugs relative to the length of the circumference.  However, it would have been obvious to one of ordinary skill in the art to modify the length of the lugs to be at least 75% of the circumference lengths because the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill 1,113,556.
Hill discloses male and female lugs extending around the outer and inner surfaces of 
the respective circumferences of the male and female connectors, but does not disclose the exact total length of the lugs relative to the length of the circumference.  However, it would have been obvious to one of ordinary skill in the art to modify the length of the lugs to be at least 75% of the circumference lengths because the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679